Citation Nr: 0108927	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  98-14 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for sore joints claimed 
as due to an undiagnosed illness.  

2.  Entitlement to service connection for memory loss claimed 
as due to an undiagnosed illness.

3.  Entitlement to service connection for headaches claimed 
as due to an undiagnosed illness.

4.  Entitlement to service connection for fatigue claimed as 
due to an undiagnosed illness.

5.  Entitlement to service connection for gum disease claimed 
as due to an undiagnosed illness.

6.  Entitlement to service connection for diarrhea claimed as 
due to an undiagnosed illness.

7.  Entitlement to service connection for breathing problems 
claimed as due to an undiagnosed illness.

8.  Entitlement to service connection for nosebleeds claimed 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1973 to July 1976, 
and from September 1990 to July 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1997 by the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO).  The Board previously remanded the case 
for additional development in April 2000.


REMAND

The development requested by the Board in the remand of April 
2000 included obtaining treatment records from Dr. Robert 
House in Flushing, Michigan.  In May 2000, the RO wrote to 
the veteran and requested that he either obtain and provide 
those records, or fill out medical release forms and return 
them so that the RO could attempt to obtain the records.  No 
reply was received from the veteran.  Significantly, however, 
the Board's review shows that the letter from the RO was not 
mailed to the veteran's correct address.  The street address 
to which the letter was mailed differed from the address 
which the veteran has reported in his past correspondence and 
claims.  Although the address used by the RO differed by only 
one digit from the veteran's actual address, this discrepancy 
raises doubts as to whether the veteran actually received the 
letter from the RO.  The Board also notes that a letter 
mailed from the RO to the veteran in September 1999 which 
contained notice of the date and time of a hearing (for which 
the veteran did not appear) was also sent to the wrong 
address.  In light of these factors, the Board concludes that 
the case must be returned to the RO for the following 
development:

1.  The RO should write to the veteran at 
his correct address and request that he 
complete and return an information release 
form for Dr. Robert House in Flushing, 
Michigan and any other medical care 
providers who treated him since his 
separation from service.  The RO should 
also ask the veteran to clarify whether he 
still desires a hearing.  If so, the RO 
should schedule such a hearing.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
After securing the necessary release, the 
RO should obtain these records.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


